
	

113 HR 564 IH: Access to Health Information Centers for Families with Disabilities Act of 2
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 564
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mr. Pallone
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title V of the Social Security Act to extend
		  funding for family-to-family health information centers to help families of
		  children with disabilities or special health care needs make informed choices
		  about health care for their children.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Health Information Centers
			 for Families with Disabilities Act of 2013.
		2.Extension of funding
			 for family-to-family health information centersSection 501(c)(1)(A)(iii) of the Social
			 Security Act (42 U.S.C. 701(c)(1)(A)(iii)), as amended by section 624 of the
			 American Taxpayer Relief Act of 2012, is amended by striking
			 2013 and inserting 2016.
		
